Citation Nr: 0837211	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-24 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service personnel records showed that the veteran was exposed 
to acoustic trauma as a U.S. Marine Corps machine gunner in 
combat in Korea from August 1951 to September 1952.  

The veteran's bilateral hearing acuity was tested by a 
private audiologist in November 2000 and in June 2005.   The 
tests showed that the veterans' hearing loss met the VA 
requirements for a hearing disability.  See 38 C.F.R. § 3.385 
(2007).  In September 2005, a VA audiologist also measured 
bilateral hearing loss that met these requirements.  The 
audiologist noted a review of the claims file including the 
veteran's combat experience and the veteran's reports of a 
slow onset of hearing impairment.  The veteran reported no 
tinnitus, family history of hearing loss, or post-service 
occupational or recreational noise exposure.  The audiologist 
concluded that the veteran's hearing loss was not the result 
of high levels of acoustic trauma in service because the 
veteran's discharge physical examination showed normal 
hearing by whisper test and because the first clinical record 
of hearing loss was in 2000, many years after service.  

Since that review, the veteran provided testimony at an RO 
hearing in November 2006 and at a Board hearing in September 
2008.   At the RO hearing, the veteran stated that he had 
received treatment for hearing loss from Dr J.L.S. and 
provided the address and an authorization to obtain treatment 
records.  There is no indication in the claims file that 
these records have been requested.  At the Board hearing, the 
veteran's spouse also stated that her husband sought 
treatment from a private clinic, a private audiologist, and 
Dr. M. but did not provide addresses, dates of treatment, or 
authorizations to obtain records.   

At the hearings, the veteran stated that he first noticed 
hearing impairment starting in school after discharge from 
service.  At the Board hearing, the veteran's spouse stated 
that she noticed her husband experienced progressive hearing 
difficulty since they met in 1974.  The spouse further stated 
that her husband obtained inexpensive hearing aids prior to 
being formally examined by a clinician.  In a November 2006 
letter, the veteran's brother stated that the veteran went to 
college after service and had to move to the front of the 
class in order to hear the instructor.  The Board notes that 
the veteran, his spouse, and his brother are competent to 
provide lay evidence of observable symptoms and his use of 
hearing aids prior to 2000.  This lay evidence was not 
considered by the VA audiologist in 2005.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

Here, there is medical evidence of a current disability and 
service record evidence of exposure to acoustic trauma in 
service.  There is also lay evidence that suggests an earlier 
onset of disability after service that was not considered by 
the clinician who provided the only opinion on a possible 
association between acoustic trauma and the current 
disability.  Further, the veteran has identified other 
sources of medical treatment for hearing loss whose records 
have not been requested and considered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Request from Dr. J.L.S. records of 
his clinical treatment of the veteran for 
hearing loss as authorized by the veteran 
in a VA Form 21-4142 on November 16, 
2006, provided that the veteran submits 
an updated authorization form.  Associate 
any records received with the claims 
file.  

2.  Request from the veteran the names, 
addresses, dates of treatment, and 
authorization to obtain records from the 
other medical providers discussed at the 
Board hearing in September 2008 
(transcript page 9).  Request any records 
so identified and associate any records 
obtained with the claims file. 

3.  Then, provide the claims file to a 
qualified VA clinician.  Request that the 
clinician review the claims file and note 
the review in the report.  The 
clinician's attention is specifically 
directed to the credible testimony and 
lay statements in the file of symptoms of 
hearing loss immediately after service 
and provide an opinion whether the 
veteran's current hearing loss is at 
least as likely as not related to any 
aspect of service including exposure to 
acoustic trauma in combat.  A complete 
rationale for the opinion must be 
provided.  If the clinician determines 
that an examination is necessary in order 
to provide the requested opinion, then 
one should be scheduled at the earliest 
possibly opportunity.  

4.  Then, readjudicate the claim for 
service connection for bilateral hearing 
loss.  If the decision remains adverse to 
the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



